Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 06/29/22.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 3, 6, 8, 10, 13, 15, 16 and 19 have been amended. No claims have been cancelled.  As a result, claims 1-20 now pending in this office action.

3. 	Applicant’s amendment to claims 1-20 with respect to the rejection of claims under 35 U.S.C. 101 has been fully considered. The amendment has properly overcome the rejection.  Therefore, the rejection has been withdrawn.


Claim Rejections 35 U.S.C. §103
4. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


6. 	Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being
unpatentable over Qiao et al. (US 2021/0286824 A1) Kedia et al. US 2018/0095842 A1 and further in view of Brodt et al. (US 2017/0322993 A1).

 	Regarding claim 1, Qiao teaches a computer-implemented method for automated upgrading of a database replications system online, (See Qiao paragraph [0016], An online system performs upgrades of replicated databases), the method comprising:
 	wherein the upgrade controller exploits interfaces based on various incremental update strategies, (See Qiao paragraph [0032], A user may use the user interface 140 to interact with the online system…connection with an interaction with one or more other users to complete a transaction), See Qiao paragraph [0042], an online system performs upgrades of replicated databases…increase availability of databases during an upgrade process),
 	identifying, by the upgrade controller, a last committed log record identifier; (See Qiao paragraph [0064], The database system 150 identifies a state S of the target database…The database system 150 shuts down the target database system and upgrades the target database).
	Qiao does not explicitly disclose executing determining a consistency of one or more tables in a source database, by analyzing one or more open transactions on a replicated table, wherein an earliest open transaction is retrieved to identify the one or more open transactions on the replicated table, responsive to determining a consistency within the one or more tables of the source database, stopping by an upgrade controller using a first incremental update strategy on data of the source database, identifying an earliest open transaction from the source database to a target database. 
 	However, Kedia teaches determining a consistency of one or more tables in a source database, (See Kedia paragraph [0006], a source database to a target database, one or more tables of the source database to determine a first open transaction associated with the one or more tables of the source database) by analyzing one or more open transactions on a replicated table, (See Kedia paragraph [0006], system for handling of open transactions in a data replication environment), wherein an earliest open transaction is retrieved to identify the one or more open transactions on the replicated table, (See Kedia paragraph [0034], replication software 112 determines if the user that initiated the next earliest open transaction has the required DML privileges on the subscribed (i.e., configured for replication) tables); responsive to determining a consistency within the one or more tables of the source database, stopping by an upgrade controller using a first incremental update strategy on data of the source database, (See Kedia paragraph [0011], provide data replication software the ability to dynamically skip/ignore open transactions which are not contextual to data replication and move to a next contextual open transaction); identifying an earliest open transaction from the source database to a target database, (See Kedia paragraph [0034], replication software 112 determines if the user that initiated the next earliest open transaction has the required DML privileges on the subscribed (i.e., configured for replication) tables).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify executing determining a consistency of one or more tables in a source database, by analyzing one or more open transactions on a replicated table, wherein an earliest open transaction is retrieved to identify the one or more open transactions on the replicated table, responsive to determining a consistency within the one or more tables of the source database, stopping by an upgrade controller using a first incremental update strategy on data of the source database, identifying an earliest open transaction from the source database to a target database, of Kedia, replicate data from a source database to one or more target databases on a close to real time basis (See Kedia paragraph [0002]).
 	Qiao together with Kedia does not explicitly disclose executing an adaptive apply strategy on one or more transactions including the earliest open transaction until the last committed log record identifier is reached by the adaptive apply strategy, and resuming, by upgrade controller, the upgrade with a second incremental update strategy.
 	However, Brodt teaches executing an adaptive apply strategy on transactions including the earliest open transaction until the last committed log record identifier is reached by the adaptive apply strategy, (See Brodt paragraph [0015], an " adaptive apply" strategy may be computationally more demanding than a simple load, but it is limited to a comparatively small number of data changes having been queued during a time period defined by the start and end load signals, See Brodt paragraph [0112], a commit log record occurs for a certain transaction ID); and  resuming, by upgrade controller, the upgrade with a second incremental update strategy, (See Brodt paragraph [0026], resume the replication of the at least one part after the moment in time that is reflected by the end load signal. At least the capturing process of the replication may be resumed right after the insertion of the end load signal. Preferentially, all data changes having been captured by the resumed replication process are started being applied on the target database after all write statements of the queue have been applied on the target database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify executing an adaptive apply strategy on transactions including the earliest open transaction until the last committed log record identifier is reached by the adaptive apply strategy, and resuming, by upgrade controller, the upgrade with a second incremental update strategy, of Brodt, for identifying any un-replicated data changes of the at least one part of the source database (See Brodt Abstract).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claims
8 and 15 are rejected based on the same reasoning.

 	Regarding claim 2, Qiao taught the computer-executed method of Claim 1, as
described above. 
 	Qiao together with Kedia does not explicitly disclose wherein resuming the upgrade comprises, transferring an update replication to the second incremental update strategy; and adopting and executing a newer replication technology.
 	However, Brodt teaches wherein resuming the upgrade comprises, (See Brodt paragraph [0026], resume the replication of the at least one part after the moment in time that is reflected by the end load signal): transferring an update replication to the second incremental update strategy; (See Brodt paragraph [0007], transferring the identified data changes to an apply engine and applying, by the apply engine, the transferred data changes in the target database), and adopting and executing a newer replication technology, (See Brodt paragraph [0012], The capture engine is configured to continuously evaluate the log 120 in order to identify new data changes…executed on the source database and which have not yet been replicated to the target database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein resuming the upgrade comprises, transferring an update replication to the second incremental update strategy; and adopting and executing a newer replication technology, of Brodt, for identifying any un-replicated data changes of the at least one part of the source database (See Brodt Abstract).

 	Claim 9 recites the same limitations as claim 2 above. Therefore, claim
2 is rejected based on the same reasoning.

 	Regarding claim 3, Qiao taught the computer-executed method of Claim 1, as
described above. 
 	Qiao together with Kedia does not explicitly disclose outputting, to a computing device, a notification to alert a user that the upgrade or replication is either complete or failed, wherein the user interacts with the notification through a user interface on the computing device.
 	However, Brodt teaches outputting, to a computing device, a notification to alert a user that the upgrade or replication is either complete or failed, (See Brodt paragraph [0059], after the loading has completed, triggering an inserting of an end load signal into the log at a current head of log position), wherein the user interacts with the notification through a user interface on the computing device, (See Brodt paragraph [0080], the control module may act as a single central interface via which a client application program may request data from the source or the target database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify outputting, to a computing device, a notification to alert a user that the upgrade or replication is either complete or failed, wherein the user interacts with the notification through a user interface on the computing device, of Brodt, for identifying any un-replicated data changes of the at least one part of the source database (See Brodt Abstract).

 	Claims 10 and 16 recite the same limitations as claim 3 above. Therefore, claims
10 and 16 are rejected based on the same reasoning.

 	Regarding claim 4, Qiao taught the computer-executed method of Claim 1, as
described above. 
 	deleting one or more changes that have been replicated as inserts, (See Qiao paragraph [0038], insert new records, update existing records, and delete records. A query may request fields of records. The database is typically replicated), wherein the deleting one or more changes that have been replicated as the inserts includes deleting one or more actual inserts and actual updates, (See Qiao paragraph [0038], the database 280 may store records comprising fields and a query may insert new records, update existing records, and delete records. A query may request fields of records. The database is typically replicated); 
 	deleting one or more changes that have been replicated as deletes; and inserting one or more changes that have been replicated as inserts, (See Qiao paragraph [0038], the database 280 may store records comprising fields and a query may insert new records, update existing records, and delete records. A query may request fields of records. The database is typically replicated). 
 	Qiao together with Kedia does not explicitly disclose wherein executing the adaptive apply strategy. 
 	However, Brodt teaches wherein executing the adaptive apply strategy, (See Brodt paragraph [0138], performing the write statements stored in the queue in a so called "adaptive apply" mode).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein executing the adaptive apply strategy, of Brodt, for identifying any un-replicated data changes of the at least one part of the source database (See Brodt Abstract).

 	Claims 11 and 17 recite the same limitations as claim 4 above. Therefore, claims
11 and 17 are rejected based on the same reasoning.

7. 	Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being
unpatentable over Qiao et al. (US 2021/0286824 A1) Kedia et al. US 2018/0095842 A1 in view of Brodt et al. (US 2017/0322993 A1) and further in view of Edlund et al. (US 2009/0119351 A1).

 	Regarding claim 5, Qiao taught the computer-executed method of Claim 1, as
described above. Qiao does not explicitly disclose executing, by the upgrade controller, the upgrade, (See paragraph [0040], The upgrade of a database upgrades both the instructions executed for processing data of the database as well as the data stored in the database).
	Qiao together with Kedia and Brodt does not explicitly disclose wherein the upgrade comprises: P201907013US01Page 23 of 29synchronizing metadata associated with a replication process, and one or more replicated tables and establishing synchronization of a hand over on a per table granularity in terms of in-flight transactions.  
 	However, Edlund teaches wherein the upgrade comprises: P201907013US01Page 23 of 29synchronizing metadata associated with a replication process, (See Edlund paragraph [0021], the annotated meta-data, the transaction identifiers in the replication accelerator 130 are matched against the set of transaction identifiers identified since the last synchronization point), and one or more replicated tables, (See Edlund paragraph [0007], replicating at least one data object…storing in a mapping table a mapping), and establishing synchronization of a hand over on a per table granularity in terms of in-flight transactions, (See Edlund paragraph [0020], a set of transaction identifiers retrieved from the mapping table helps to identify a data change set in relation to a last synchronization point, See Edlund paragraph [0025], The change set calculation component 115 consults the replication accelerator 130 to determine whether any in-flight transactions have updated data objects that are part of the data object change set).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the upgrade comprises: P201907013US01Page 23 of 29synchronizing metadata associated with a replication process, and one or more replicated tables and establishing synchronization of a hand over on a per table granularity in terms of in-flight transactions, of Edlund, to exploit the logging and recovery infrastructures in order to support data replication operations, (See Edlund paragraph [0005]).

 	Claims 12 and 18 recite the same limitations as claim 5 above. Therefore, claims
12 and 18 are rejected based on the same reasoning.

 	Regarding claim 6, Qiao taught the computer-executed method of Claim 1, as
described above. 
 	Qiao together with Kedia and Brodt does not explicitly disclose comprising: querying metadata of an existing replication technology to determine table mappings, wherein the metadata is received from the query of the existing replication technology, and is used to establish table mappings, in an integrated synchronization for metadata of the integrated synchronization.
 	However, Edlund teaches comprising: querying metadata of an existing replication technology to determine table mappings, (See Edlund paragraph [0007], the transaction consistent data content replication…the data object is annotated with meta-data, the meta-data comprising transaction identification information, storing in a mapping table a mapping), wherein the metadata is received from the query of the existing replication technology, (See Edlund paragraph [0009], comprises receiving a request for the data object change set, accessing the database and the mapping table to retrieve the change set, the change set detailing updates that have been performed upon the data object since a previous replication operation), and is used to establish table mappings, in an integrated synchronization for metadata of the integrated synchronization, (See Edlund paragraph [0020], the meta-data with data objects in combination with a set of transaction identifiers retrieved from the mapping table helps to identify a data change set in relation to a last synchronization point).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprising: querying metadata of an existing replication technology to determine table mappings, wherein the metadata is received from the query of the existing replication technology, and is used to establish table mappings, in an integrated synchronization for metadata of the integrated synchronization, of Edlund to improve merge performance, validating replicated data to ensure synchronization, and utilizing attachable subscription databases. (See Edlund paragraph [0005]).

 	Claims 13 and 19 recite the same limitations as claim 6 above. Therefore, claims
13 and 19 are rejected based on the same reasoning.

8. 	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Qiao et al. (US 2021/0286824 A1) Kedia et al. US 2018/0095842 A1 in view of Brodt et al. (US 2017/0322993 A1) and further in view of HOLENSTEIN et al. (US 2010/0191884 A1).
 

 	Regarding claim 7, Qiao taught the computer-executed method of Claim 1, as
described above. 
 	Qiao together with Kedia does not explicitly disclose comprising: retrieving the changes from the one or more log positions by integrated synchronization, 
 	However, Brodt teaches comprising: retrieving the changes from the one or more log positions by integrated synchronization, (See Brodt paragraph [0139], a load of a table T irrespective of the current capture log reader position and latency. This is done by building upon an asynchronous signal table interface to embed signal into the source transaction log, plus a synchronous interface).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprising: retrieving the changes from the one or more log positions by integrated synchronization, of Brodt, for identifying any un-replicated data changes of the at least one part of the source database (See Brodt Abstract).
 	Qiao together with Kedia and Brodt does not explicitly disclose preventing a loss of data when switching from a first replication technology to a second replication technology, wherein the preventing the loss of data, comprises: applying changes from tables to one or more specific log positions from an existing replication technology.
 	However, Hoffmann teaches preventing a loss of data when switching from a first replication technology to a second replication technology, wherein the preventing the loss of data, (See Hoffmann paragraph [1852], the replication engine routes data to the consumer or applier based upon DBS while preventing the source transaction from completing until the target data has been applied. It sacrifices transactional independence, but allows the application to apply both asynchronous and synchronous transactions against the same data without loss or corruption of data), comprises: applying changes from tables to one or more specific log positions from an existing replication technology; (See Hoffmann paragraph [1629], each table or partition (as specified by a DBS) is processed by a single consumer, insuring that the data is applied sequentially to partitions and tables in the same order it appeared in the log. Adding additional routers and collectors requires significant additional coordination to insure that the changes continue to be applied in the correct order).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify preventing a loss of data when switching from a first replication technology to a second replication technology, wherein the preventing the loss of data, comprises: applying changes from tables to one or more specific log positions from an existing replication technology, of Hoffmann provides an automated method of replicating a locking protocol in a database environment for performing I/O operations wherein the database environment includes a plurality of databases (See Hoffmann paragraph [0014]).

 	Claims 14 and 20 recite the same limitations as claim 7 above. Therefore, claims
14 and 20 are rejected based on the same reasoning.

Response to Amendment
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163